Citation Nr: 1547788	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  08-33 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 60 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and gastroesophageal reflux disease (GERD) (hereinafter "gastrointestinal disabilities").


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse; C.B.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1968 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was received in July 2007.  In an August 2007 written statement, the Veteran clarified that the service-connected gastrointestinal disabilities were, in part, causing his unemployability.  The July 2008 rating decision, in pertinent part, denied an increased disability rating in excess of 30 percent for the gastrointestinal disabilities.

In November 2010, the Board, in pertinent part, denied an increased disability rating in excess of 30 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD.  The Veteran appealed the Board's denial of a disability rating in excess of 30 percent for the gastrointestinal disabilities to the United States Court of Appeals for Veterans Claims (Court).  

In October 2011, the Court partially vacated the Board's November 2010 decision pursuant to a Joint Motion for Partial Remand to the extent that it denied an increased disability rating in excess of 30 percent for the gastrointestinal disabilities.  In February 2015, the Board remanded the issue on appeal to afford the Veteran a VA examination to assist in determining the current severity of the gastrointestinal disabilities, which was conducted in April 2015.  The Board finds that the April 2015 VA examination report was thorough and adequate and in compliance with the remand instructions; therefore, there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition

In July 2010, the Veteran testified at a personal hearing at a VA RO in Roanoke, Virginia (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran is in receipt of a TDIU (granted in an April 2015 rating decision) from July 24, 2007 (the date the claim for a TDIU was received by VA).  The Veteran has not expressed disagreement with the effective date assigned for the grant of the TDIU.  As such, the issue of entitlement to a TDIU prior to July 24, 2007 is not in appellate status.


FINDINGS OF FACT

1.  For the entire increased rating period from July 24, 2007, the Veteran's gastrointestinal disabilities have been manifested by symptoms of vomiting, nausea, reflux, regurgitation, pyrosis, abdominal pain, material weight loss, sleep disturbance, anemia, depressed mood, and ulcers, which are productive of severe impairment of health.

2.  For the entire increased rating period from July 24, 2007, the Veteran's gastrointestinal disabilities have not more closely approximated symptoms of a pronounced ulcer that is totally incapacitating. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 60 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD have not been met or more nearly approximated for any part of the increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 4.3, 4.7, 4.114, Diagnostic Codes 7304 to 7306, 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in July 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Although the July 2008 letter was issued after the July 2008 rating decision from which the appeal for an increased rating arises, the RO readjudicated the claim, as demonstrated by the October 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  The statement of the case complied with the applicable due process and notification requirements for a decision; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the July 2010 Board hearing transcript, and lay statements.       

The record indicates that the Veteran has been in receipt of Social Security Disability Insurance (SSDI) payments since 1998.  The evidence of record does not contain any records from the Social Security Administration (SSA) regarding these benefits.  At the July 2010 Board personal hearing, the Veteran testified that he was awarded SSDI benefits based on non-service-connected physical disabilities, specifically heart and leg disorders.  When asked, the Veteran stated that the SSA records did not contain any medical records related to the service-connected disabilities. See Board hearing transcript at 33-35.  Considering that the SSA records are not relevant to the issues on appeal, the Board finds that a remand to obtain these records would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim).  As such, the Board may proceed with the adjudication of the issue on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2008 and April 2015.  The February 2008 VA examination was conducted in person and the April 2015 VA examination was conducted via a telehealth videoconference.  The Board finds the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted examinations (in-person and via telehealth videoconference), and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Veteran testified at a hearing before the Board in July 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including pain, vomiting, and weight loss, associated with the gastrointestinal disabilities.  As the Veteran presented evidence of symptoms and functional impairments due to the gastrointestinal disabilities and there is additionally medical evidence reflecting the severity of the gastrointestinal disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for Gastrointestinal Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period.

The Veteran is in receipt of a 60 percent disability rating for the service-connected psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD from July 24, 2007 (the date the claim was received by VA) under 38 C.F.R. § 4.144, Diagnostic Code 7306-7346.  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Further, the evidence of record also reflects that the Veteran has a history of peptic ulcer disease.  See June 2014 VA treatment record.  Ulcers are rated under Diagnostic Codes 7304 to 7306 for gastric, duodenal, and marginal (gastrojejunal) ulcers, respectively.  38 C.F.R. § 4.114.  Under Diagnostic Codes 7304 and 7305, a 60 percent rating is assigned for severe ulcers with symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, and manifestations of anemia and weight loss, which are productive of definite impairment of health.  Id.  

Under Diagnostic Code 7306, a 100 percent rating is assigned for pronounced ulcers manifested by symptoms of periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss, which are totally incapacitating.  A 60 percent rating is assigned for severe ulcers manifested by the same symptoms as required for the 100 percent rating, but with less pronounced or continuous symptoms, which are productive of definite impairment of health.  Id. 

Weight loss is a consideration in evaluating digestive system disorders.  VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2015).

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.    

Associated medical evidence indicates that the service-connected gastrointestinal disability is also classified as a somatoform disorder, a recognized psychiatric disability.  38 C.F.R. § 4.130 (2015).  Under 38 C.F.R. § 4.126(d) (2015) a service-connected disorder which is diagnosed as a physical condition and a mental disorder should be rated based on the dominating aspect (whether physical or mental) of the disorder.  The RO, in the July 2008 and April 2015 rating decisions, evaluated the Veteran's symptoms under Diagnostic Codes 7306 and 7346, the rating criteria for marginal ulcers and hiatal hernia.  38 C.F.R. § 4.114.  However, pursuant to 38 C.F.R. § 4.126(d), the Board will consider both the psychiatric component of the Veteran's service-connected disability as well as the gastrointestinal component.

Throughout the course of this appeal, the Veteran has contended that the service-connected gastrointestinal disabilities have been manifested by more severe symptoms than that contemplated by the 60 disability rating assigned.  In an August 2007 application for increased compensation based on unemployability, the Veteran contended that his gastrointestinal reaction and GERD are manifested by consistent pain that make it impossible to work (the Veteran is in receipt of a TDIU for the entire increased rating period from July 24, 2007).  In a December 2014 written statement, the representative contended that the Veteran was entitled to a higher disability rating (at that time the gastrointestinal disabilities were rated as 30 percent disabling), based on symptoms of throwing up when bending over or doing any kind of exercise, the need to take multiple medications daily, and internal bleeding.  

Initially, in this case, the Veteran is currently receiving a 60 percent rating for the gastrointestinal disabilities.  Ratings in excess of 60 percent are not available under Diagnostic Codes 7304, 7305, and 7346 (60 percent ratings are the maximum schedular ratings available under these Codes); therefore, the Board finds that an increased rating in excess of 60 percent for the Veteran's service-connected gastrointestinal disabilities are not warranted under these Diagnostic Codes.

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire increased rating period, the psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD have been manifested by symptoms productive of severe impairment of health, and more nearly approximate the criteria for the 60 percent disability rating currently assigned.

VA treatment records, dated throughout the appeal period, as well as the Veteran's own statements made throughout the appeal period and to healthcare professionals, note that the Veteran reported symptoms of vomiting, nausea, burning reflux, and regurgitation.  The treatment records note that the Veteran has been prescribed multiple medications to manage the gastrointestinal symptoms.  

At the February 2008 VA examination, the Veteran reported intermittent acid reflux managed by medication.  The Veteran denied a history of trauma to the esophagus, esophageal neoplasm, dysphagia, esophageal distress, hematemesis, melena, or esophageal dilation.  The Veteran reported experiencing nausea several times a week, especially when in a reclining position, less than weekly instances of vomiting precipitated by certain foods, daily heartburn/pyrosis, and weekly instances of regurgitation of bile stained fluid and partially digested food.  

Upon physical examination, the February 2008 VA examiner found no signs of anemia.  The examiner noted that the Veteran had not undergone any weight change and did not show signs of any significant weight loss or malnutrition, but rather that the Veteran's abdomen was extremely obese.  The VA examination report notes an incisional hernia at the distal end of the sternotomy scar over the epigastrium.  There was no abdominal tenderness to palpation and bowel sounds were normal.  An upper GI examination found persistent marked GERD without evidence of esophagitis or hiatal hernia and ulcers in the antrum of the stomach.  Persistent, presumably benign polypoid lesions were noted in the stomach.

In an October 2008 substantive appeal (on a VA Form 9), the veteran reported acid reflux with pain and vomiting frequently at night and during the week.  At the July 2010 Board hearing, the representative indicated that the Veteran experienced symptoms of GERD at least five times per week, including sometimes two to four times per day, after eating and in the morning as well as burning sensations and feeling that he is unable to breathe.  The representative stated that the gastrointestinal disabilities affect the Veteran's ability to sleep.  See Board hearing transcript at 20.

At the July 2010 Board hearing, the Veteran reported regurgitating or vomiting clear fluid and food particles.  The Veteran testified that he would feel food back up into his stomach and, if he could not reach a trashcan, he would reswallow the food particles.  If he could reach the trashcan, he would discharge the contents of his mouth into the trashcan.  The Veteran stated that this would occur from zero to five times a day, averaging three times a day a typical day.  The Veteran indicated that, when he swallowed the food particles, he also experienced a burning sensation in his chest area and esophagus for approximately 10 to 15 minutes.  See id. at 21-25.  The Veteran testified that he experienced difficulty with swallowing food, choking experiences when the food returned down his throat, and pain on swallowing.  See id. at 27-29.

August and October 2010 VA treatment records note that the Veteran reported belching and vomiting, including during dinner, that limits his social interactions and that he refrains from attending family events, parties, and eating out because of these symptoms, which cause him embarrassment.  The Veteran reported sleeping alright, but getting up on a few occasions at night because of GERD symptoms.  A March 2011 VA treatment record notes that the Veteran reported nausea.  

A September 2012 VA treatment record notes weight loss of 10 pounds over the previous six months.  August 2013, September 2013, and May 2014 VA treatment record notes that the Veteran had anemia and was prescribed iron supplements.  May 2014 VA treatment records note that the Veteran's hemoglobin/hematocrit levels had dropped over the previous two years and that the Veteran had severe chronic obstructive pulmonary disease (COPD) with worsening due to progressive iron deficient anemia.  June 2014 VA treatment records note a history of umbilical and ventral hernias (status post repair in December 2004) and peptic ulcers.  The treatment records note that the Veteran reported abdominal pain from a left inguinal hernia, reflex worse upon activity, vomiting upon bending over, and occasional constipation and diarrhea.   

November 2014 VA treatment records note that the Veteran reported weight loss of 50 pounds over the previous year as well as acid reflux that is partially relieved by medication.  In a December 2014 written statement, through the representative, the Veteran reported throwing up when bending over or doing any kind of exercise, the need to take multiple medications on a daily basis, and internal bleeding associated with the gastrointestinal disabilities.  A March 2015 VA mental health treatment record notes that the Veteran reported that his GERD had worsened.  

The April 2015 VA examination report notes diagnoses of GERD, hiatal hernia, and gastric ulcer.  The Veteran reported persistently recurrent epigastric distress, reflux, regurgitation, sleep disturbance caused by esophageal, nausea, and vomiting.  The VA examination report notes that the Veteran takes continuous medication to manage the gastrointestinal disabilities.  The VA examination report notes symptoms of anemia, recurrent nausea, and periodic vomiting.  The VA examination report notes that the Veteran had recurring episodes of gastrointestinal symptoms that are not severe four or more times per year that last less than one day.  The Veteran denied any incapacitating episodes.  The VA examiner opined that the Veteran has moderately severe gastrointestinal symptoms and associated anemia.     

Based on the above, the Board finds that, for the entire increased rating period from July 24, 2007, the Veteran's psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD have been manifested by symptoms of vomiting, nausea, reflux, regurgitation, pyrosis, abdominal pain, material weight loss, sleep disturbance, anemia, depressed mood, and ulcers, which are productive of severe impairment of health, and more nearly approximate the criteria for a 60 percent disability rating under Diagnostic Code 7346.  38 C.F.R. §§ 4.3, 4.7, 4.114.  This is the maximum schedular rating available under this Diagnostic Code.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 60 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the digestive system for any part of the increased rating period.  The Board has considered whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 7306 (which provides a higher 100 percent disability rating); however, the Board finds that the service-connected gastrointestinal disabilities have not more nearly approximated symptoms of pronounced impairment with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss and which are totally incapacitating so as to warrant a 100 percent rating.  

The Veteran has experienced some weight loss associated with the gastrointestinal disabilities.  At the July 2010 Board hearing, the Veteran testified that he had lost nine to 12 pounds over a two-year period.  A September 2012 VA treatment record notes that the Veteran lost 10 pounds over the previous six months.  November 2014 VA treatment records note that the Veteran reported weight loss of 50 pounds.  The Veteran's gastrointestinal disabilities have also been manifested by vomiting.  See e.g., February 2008 and April 2015 VA examination reports.  

However, neither the lay or medical evidence of record reflects that the Veteran has experienced hematemesis or melena and the Board finds that the weight of the evidence does not otherwise reflect that the service-connected gastrointestinal disabilities have been totally incapacitating during any part of the increased rating period, as required for a 100 percent disability rating under Diagnostic Code 7306.  VA treatment records note no complaints of melena or hematemesis.  See e.g., June 2008 and March 2011 VA treatment records; see also February 2008 and April 2015 VA examination reports. 

While the Veteran was briefly hospitalized in August 2012, October 2012, and May 2014, these were not in relation to the gastrointestinal disabilities, but rather due to non-service-connected pneumonia, acute bronchitis, and hypoxic respiratory failure, respectively.  May 2014 VA treatment records note that the Veteran's anemia may have exacerbated his severe COPD.  May 2014 VA treatment record notes that the Veteran recently went on vacation with his family.  

The April 2015 VA examiner, based on a review of the evidence of record and interview with the Veteran, opined that the Veteran has moderately severe gastrointestinal symptoms and associated anemia.  At the April 2015 VA examination, the Veteran specifically denied any incapacitating episodes due to the service-connected gastrointestinal disabilities.  The VA examiner based this opinion on review of the medical records, the history of symptoms provided by the Veteran, and a visual examination.  Further, the Board finds that the opinion is consistent with the other lay and medical evidence of record.  As such, the Board accords high probative weight to the April 2015 VA examiner's opinion that the Veteran's gastrointestinal disabilities are manifested by, at worst, moderately severe symptoms.

The weight of the evidence of record reflects that, while the GI symptoms are disabling, the Veteran is able to function despite the service-connected gastrointestinal disabilities and the disabilities do not result in total incapacitation.  Based on the above, the Board finds that the weight of the evidence does not reflect, and the Veteran has not contended, that the symptoms manifested by the gastrointestinal disabilities have more nearly approximated total incapacitation at any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7, 4.114.      

The Board further finds that no other separate ratings are warranted under any of the other diagnostic codes pertaining to the digestive system.  Initially, as noted above, disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  38 C.F.R. § 4.114; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).    

Looking at the digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 60 percent, the Board finds that none of them are applicable in this particular case.  The evidence of record does not reflect that the Veteran has loss of whole or part of the tongue, stricture of the esophagus, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, tuberculous peritonitis, an anal or rectal disability, hemorrhoids, pruritus ani, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, liver transplant, or hepatitis C; therefore, Diagnostic Codes 7202, 7203, 7312, 7323, 7330 to 7337, 7343, 7345, 7347, 7353, and 7354 do not apply.  While, at the July 2010 Board hearing, the Veteran testified that he experienced difficulty with swallowing food and choking experiences when the food returned down his throat, the April 2015 VA examination report specifically notes that the Veteran does not have esophageal stricture, spasm, or diverticula (Diagnostic Code 7203).  38 C.F.R. § 4.114.

The evidence of record reflects that the Veteran has abdominal hernias.  See November 2008 VA treatment record.  A June 2008 VA treatment record notes that the Veteran had a small gastric polyp in the stomach that was asymptomatic.  The February 2008 VA examination report notes an incisional hernia at the distal end of the sternotomy scar over the epigastrium.  Persistent, presumably benign polypoid lesions were noted in the stomach.  A June 2014 VA treatment record notes that the Veteran had a past medical history of umbilical and ventral hernias, status post hernia repair in December 2004.  The treatment record notes that the Veteran had abdominal pain from a left inguinal hernia.  While the Veteran does have a history of inguinal and ventral hernias, including a December 2004 hernia repair, the evidence of record does not reflect that the hernias require support by a truss or belt as needed for compensable disability ratings under Diagnostic Codes 7338 to 7340.  38 C.F.R. § 4.114.

Next, for the entire increased rating period, there is no evidence of record of any scars associated with the gastrointestinal disabilities, see April 2015 VA examination report, nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2015).

Finally, the Board finds that the Veteran is not entitled to the next higher 70 percent rating under Diagnostic Code 9421, the criteria utilized in rating somatoform disorders.  Under these criteria, a 70 percent rating is assigned for mental disorders manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.  

The Veteran has been diagnosed with symptoms of anxiety as part of the service-connected psychophysiologic gastrointestinal reaction with scarring of the duodenal bulb and GERD.  In the October 2008 substantive appeal (on a VA Form 9), the Veteran reported feeling like he would throw objects and be destructive.  August and October 2010 VA treatment records note that the Veteran reported belching and vomiting, including during dinner, that limits his social interactions and that he refrains from attending family events, parties, and eating out because of the symptoms associated with the GERD.  The Veteran reported that his GERD symptoms cause him embarrassment.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's somatoform disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas (the criteria for a 70 percent rating under Diagnostic Code 9421) during any part of the increased rating period.  VA treatment records, dated throughout the appeal period, note that the Veteran was diagnosed with major depression currently in remission and insomnia related to physical disorders.  See e.g., December 2012 VA treatment record.  The VA treatment records note that the Veteran reported depression linked to his physical disabilities.  See e.g., March 2015 VA treatment record.  The VA treatment records dated from 2013 to present note that the Veteran has been consistently assigned Global Assessment of Functioning (GAF) scores of 60.   

At a February 2008 VA mental disorders examination, the Veteran reported no significant mental health problems or the need to see a psychiatrist.  The Veteran reported some routine feelings of frustration and disappointment with regard to his various health problems and related disabilities, specifically related to (non-service-connected) heart disease, back problems, and oxygen dependency.  

The February 2008 VA examiner noted that the Veteran expressed a normal amount of frustration and regret over missing the things he could no longer do, but indicated that he was trying to accept the situation.  The examiner noted that the Veteran's feelings appeared to be within normal limits, given his situation, and did not appear to constitute any mental illness or disorder.  The VA examiner also indicated that the disabilities that caused the Veteran the greatest amount of frustration were non-service-connected disabilities that had destroyed his mobility, caused excessive weight gain, and created breathing difficulties.  The examiner opined that the service-connected disabilities (bilateral hearing loss and GERD) appeared quite mild compared to the greater (non-service-connected) physical disabilities.  The examiner did not diagnose any acquired psychiatric disorder and assessed a GAF score of 80.

At a January 2013 VA mental disorders examination, the Veteran, when asked about depressive symptoms, reported that his GERD "is very bad . . . [he] belch[es] a lot, and it is very embarrassing."  The Veteran reported that his mood changes according to his hearing loss and GERD and that he cannot go out to dinner because of the GERD causing him to vomit a lot after eating, causing him to be depressed.  The VA examiner also did not diagnose any acquired psychiatric disorder and assessed a GAF score of 62.  

The VA examiner noted that the Veteran had an impaired quality of life and limited social activity because of medical problems including (service-connected) GERD and hearing loss and (non-service-connected) COPD, diabetes mellitus, hyperlipidemia, and coronary artery disease.  The VA examiner noted symptoms of depressed mood, anxiety, mild memory loss, and suicidal ideation.  The VA examination report notes that the Veteran reported having problems dealing with his GERD, including belching and vomiting a great deal, that aggravates him and limits what he is able to do.  The VA examiner opined that the Veteran does not endorse symptomatology that would qualify for a diagnosis of depression or any other mental disorder.   

The evidence of record reflects that the Veteran has not experienced obsessional rituals, near continuous panic or depression affecting the ability to function independently, illogical, obscure, or irrelevant speech, neglect of personal appearance and hygiene, spatial disorientation, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  While the January 2013 VA examination report notes that the Veteran had suicidal ideation, VA treatment records dated throughout the appeal period consistently note that the Veteran denied suicidal and homicidal ideation.  See e.g., September 2012 2012, August 2013, December 2013, March 2014, and March 2015 VA treatment records.

With regard to social relationships, at the February 2008 VA examination, the Veteran reported a great relationship with his spouse with no marital problems (though reported some degree of guilt because his spouse continued to work while he did not) and that he has a few friends who come to visit periodically.  The Veteran reported that he no longer does small engine repair (the Veteran used to have a side business) or fishing because of (non-service-connected) physical disabilities or heart disease, lack of mobility, and back problems.

The Board has weighed and considered the GAF scores during the increased rating period, specifically the GAF scores of 80 assigned by the February 2008 VA examiner, 60 reflected in the 2013 to 2015 VA treatment records, and 62 assigned by the January 2013 VA examiner.  Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown,	 9 Vet. App. 266, 267 (1996).   

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.  The Board finds that the GAF scores, when read together with the other evidence of record, reflect that the Veteran has not experienced occupational and social impairment with deficiencies in most areas for any part of the increased rating period.  

The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  Based on the above, the Board finds that the Veteran's psychophysiological disability has not been manifested by symptoms or impairment that more closely approximate occupational and social impairment with deficiencies in most areas (as needed for a higher 70 percent disability rating under Diagnostic Code 9421) for any part of the increased rating period.  38 C.F.R. §§ 4.3, 4.7, 4.126(d), 4.130.     

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that all the symptomatology and impairment caused by the Veteran's gastrointestinal disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's gastrointestinal disabilities have been manifested by symptoms of vomiting, nausea, reflux, regurgitation, pyrosis, abdominal pain, material weight loss, sleep disturbance, anemia, depressed mood, and ulcers, which are productive of severe impairment of health.  The schedular rating criteria (Diagnostic Codes 7306 and 7346) specifically provide for disability ratings for hiatal hernia, to which 

the GERD is rated by analogy, and ulcers based on symptoms which include epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, anemia, and weight loss, as well as the impact of such symptoms on the Veteran's overall health.  See 38 C.F.R. § 4.114.  

Further, the rating criteria allow for all other symptom combinations (which is broad enough to encompass sleep disturbance) to be considered on the question of degree of impairment of health (such as considerable or severe).  In this case, comparing the Veteran's disability level and symptomatology of the gastrointestinal disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.    

As noted above, a psychophysiological disorder is rated based on the dominating aspect (whether physical or mental) of the disorder.  In this instance, the physical aspect was the dominating aspect of the disorder.  However, the available schedular criteria for rating the Veteran's associated somatoform disorder are adequate. Specifically, the Veteran's psychiatric symptoms and associated social and occupational impairment are contemplated in the rating criteria under Diagnostic Code 9421.  The schedular rating criteria, Diagnostic Code 9421, specifically provide for disability ratings based on a combination of history and clinical findings.  Psychiatric symptoms, including anxiety and depression, and degree of social and occupational impairment are part of the schedular rating criteria.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, having reviewed the evidence and the rating assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular rating assigned for the Veteran's psychophysiological disability inadequate.


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the gastrointestinal disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







As noted above, the Veteran is in receipt of a TDIU from July 24, 2007 (the date the claim was received by VA) and has not expressed disagreement with the effective date assigned; therefore, the issue of entitlement to a TDIU prior to July 24, 2007 is not in appellate status before the Board.  


ORDER

An increased disability rating in excess of 60 percent for psychophysiologic gastrointestinal reaction with scarring of duodenal bulb and GERD is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


